Citation Nr: 0510503	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-21 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1945.  He died in January 2000 and was survived by 
his wife (the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  The veteran's certificate of death shows that he died in 
January 2000 as a result of acute myocardial infarction due 
to or as a consequence of B cell lymphoma of the brain and 
spine.  

3.  The veteran's service-connected disabilities at the time 
of his death included a skull defect due to a shell fragment 
wound, rated as 50 percent disabling; encephalopathy, rated 
as 30 percent disabling; residual of a shell fragment wound 
to the left arm, rated as 10 percent disabling; and residuals 
of a scar of the right shoulder, rated at the noncompensable 
(zero percent) level. 

4.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The appellant in this case was informed of the evidence 
needed to substantiate her claim by means of rating decisions 
issued in March 2000 and June 2002, a statement of the case 
issued in September 2000, letters dated in March 2001 and 
October 2004, as well as a supplemental statement of the case 
issued in January 2005.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The Board notes that the RO's October 2004 letter notifying 
the appellant of the division of responsibility between 
herself and VA in obtaining evidence needed to substantiate 
her claim was not provided prior to the initial RO 
adjudication of her claim in March 2000, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied in the October 2004 letter. 

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
case, the Board notes that there does not appear to be any 
outstanding medical records that are necessary to adjudicate 
this appeal.  In addition, in December 2004, a VA oncologist 
reviewed the claims file and offered an opinion concerning 
the likelihood of a relationship between the cause of the 
veteran's death and his service-connected disabilities.  
Thus, under the circumstances of this case, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Merits of the Claim

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Further, where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such a cardiovascular disease or a 
malignant tumor, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions, service 
medical records, VA treatment records, an autopsy report, the 
veteran's certificate of death, as well as an opinion 
provided by a VA physician.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence will be 
summarized where appropriate.

The facts of this case show that the veteran died in January 
2000.  The certificate of death lists the immediate cause of 
death as acute myocardial infarction which was due to or as a 
consequence of B cell lymphoma of the brain and spine.  The 
veteran's service-connected disabilities at the time of his 
death included a skull defect due to a shell fragment wound, 
rated as 50 percent disabling; encephalopathy, rated as 30 
percent disabling; residual of a shell fragment wound to the 
left arm, rated as 10 percent disabling; and residuals of a 
scar of the right shoulder, rated at the noncompensable 
level. Service connection for cancer or cardiovascular 
disease had never been established. 

The appellant's theory in support of her claim is that the 
veteran developed cancer in his brain as a result of the 
shell fragment wound to the skull.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the appellant's claim. 

The veteran's service medical records make no reference to 
cancer or any disease affecting his heart.  These records do 
show that in July 1944 the veteran sustained a shell fragment 
wound to the mid-frontal parietal region, the left wrist, the 
left forearm, and the right shoulder.  A tantalum plate was 
placed in the left superior parietal region.  The diagnosis 
was encephalopathy, post-traumatic, mild.  The veteran was 
discharged in February 1945 because of his injuries.  None of 
the veteran's service medical records make any reference to 
cancer or to cardiovascular problems.  VA examination reports 
dated in January 1947, August 1949, and September 1952 also 
make no reference to any kind of cancer or cardiovascular 
disease. 

The veteran presented to a VA Medical Center in October 1999 
for complaints involving confusion, short-term memory loss, 
and an unsteady gait.  A CT scan and an MRI of the brain 
revealed multiple lesions with surrounding edema.  A biopsy 
confirmed a diagnosis of lymphoma.  An MRI of the spine also 
revealed subtle leptomeningeal enhancement in the 
thoracolumbar region, which was interpreted as evidence of 
possible metastasis. 

The veteran was admitted to the VA Medical Center again in 
November 1999 for radiation treatment of his brain lymphoma.  
A report from that admission also lists secondary diagnoses 
of (1) coronary artery disease, status post coronary artery 
bypass grafting in 1999, status post one episode of cardiac 
arrest; and (2) cerebrovascular accident in 1988, status post 
frontal cranium metal plate replacement.  

The veteran was admitted for another round of radiation in 
December 1999.  The primary diagnosis was lymphoma, with 
secondary diagnoses of coronary artery disease and 
hypertension.  Unfortunately, during his admission the 
veteran became unresponsive and died in January 2000.  An 
autopsy revealed that the cause of death was "acute 
myocardial infarction, severe bilateral acute tubular 
necrosis of the kidneys superimposed on sepsis from multiple 
decubitus ulcers."  

In December 2004, a VA oncologist reviewed the claims file 
and offered an opinion concerning the likelihood of a 
relationship between the cause of the veteran's death and his 
service-connected injury to the skull.  The oncologist's 
report indicates that his review included the veteran's 
service medical records, VA hospitalization reports, and the 
autopsy report.  The oncologist also noted the veteran's 
history of a cerebrovascular accident in 1988, as well as a 
coronary artery bypass graft in 1990 following a cardiac 
arrest.  Based on his review, the oncologist determined that 
the veteran's CNS (central nervous system) lymphoma was not 
caused or related to his service-connected head injury.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The veteran's cancer and heart disease 
first appeared many years after his separation from active 
duty service.  Moreover, in December 2004 a VA oncologist 
reviewed the veteran's claims file and concluded that the 
veteran's lymphoma was not caused or related to his service-
connected head injury.  

The Board places significant probative value on the 
oncologist's opinion, as it was based on a review of the 
entire record and has not been contradicted by any medical 
evidence.  The Court has held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the oncologist reviewed the 
veteran's claims file, which included the appellant's 
statements in support of her claim, before determining that 
the veteran's lymphoma was not caused or related to his 
service-connected head injury.  Thus, the medical evidence 
clearly establishes that there is no relationship between the 
cause of the veteran's death and a service-connected 
disability. 

The only evidence of a relationship between the cause of the 
veteran's death and his service-connected skull injury are 
the appellant's own lay statement.  However, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the appellant 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of cancer or heart 
disease, her lay statements are of no probative value in this 
regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


